USCA11 Case: 20-11666     Date Filed: 06/01/2021   Page: 1 of 4



                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-11666
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 3:19-cr-00346-ALB-SRW-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

JULIO CESAR HERNANDEZ-PACHECO,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                                (June 1, 2021)

Before JILL PRYOR, LUCK and LAGOA, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-11666       Date Filed: 06/01/2021   Page: 2 of 4



      Julio Hernandez-Pacheco appeals his conviction for illegal reentry into the

United States, in violation of 8 U.S.C. § 1326(a). He challenges the district court’s

denial of his motion to suppress. Because binding precedent forecloses his

argument that the district court erred in denying his motion, we affirm.

      While Hernandez-Pacheco and his co-workers were commuting to work,

agents with the Department of Homeland Security stopped their vehicle and asked

the driver and all passengers for identification. Hernandez-Pacheco provided an

identification card issued in Mexico. Using the information on Hernandez-

Pacheco’s identification, officers searched immigration databases and determined

that Hernandez-Pacheco had previously been removed from the United States.

Hernandez-Pacheco also admitted to an agent that he was undocumented. He was

then charged with illegally reentering the United States.

      In the district court, Hernandez-Pacheco filed a motion to suppress, arguing

that the agents lacked reasonable suspicion to stop the truck or had unlawfully

prolonged the stop. After a hearing, the district court denied the motion to

suppress. The court concluded that the agents had reasonable suspicion to stop the

vehicle and did not unlawfully prolong the stop. In the alternative, the court

determined that, even if the stop was unreasonable, the exclusionary rule did not

apply because evidence of “an alien’s identity is not suppressible in a prosecution




                                          2
             USCA11 Case: 20-11666            Date Filed: 06/01/2021       Page: 3 of 4



for unlawful reentry.” Doc. 46 at 2.1 After the court denied the motion to

suppress, Hernandez-Pacheco pled guilty but reserved the right to appeal the denial

of his motion to suppress. This is Hernandez-Pacheco’s appeal.

       On appeal, Hernandez-Pacheco argues that the district court erred in denying

his motion to suppress. 2 But we cannot say that the district court erred because we

previously held in United States v. Farias-Gonzalez, 556 F.3d 1181 (11th Cir.

2009), that identity-related evidence cannot be suppressed.

       In Farias-Gonzalez, federal law enforcement agents stopped a man and

asked him a series of questions to determine whether he was legally in the United

States. Id. at 1182–83. As part of the stop, the agents took the man’s fingerprints.

Id. at 1183. Based on the fingerprints, the agents were able to deduce that the man

had given them a false name, uncovered his real name, and determined that he

previously had been removed from the United States. Id. The man later

challenged his conviction for illegally reentering the country, arguing that the stop

violated his constitutional rights. Id.

       On appeal, we considered “whether evidence of who the defendant is

(‘identity-related evidence’), obtained after an unconstitutional search and seizure,



       1
           “Doc.” numbers refer to the district court’s docket entries.
       2
          When reviewing a ruling on a motion to suppress evidence, we review a district court’s
factual findings for clear error and its application of the law to these facts de novo. United States
v. Nunez, 455 F.3d 1223, 1225 (11th Cir. 2006).

                                                   3
           USCA11 Case: 20-11666            Date Filed: 06/01/2021       Page: 4 of 4



is suppressible in a criminal prosecution.” Id. at 1182. We held that the

exclusionary rule does not apply to such evidence when it is used “to establish the

defendant’s identity in a criminal prosecution,” because the policy rationale of the

exclusionary rule was not well served by its application to identity-related

evidence. Id. at 1186, 1189.

       Assuming for purposes of this appeal that the stop was unconstitutional, the

district court correctly concluded, based on Farias-Gonzalez, that the evidence in

this case could not be suppressed. 3 Notably, Hernandez-Pacheco does not dispute

that Farias-Gonzalez controls here. He instead argues that Farias-Gonzales was

wrongly decided and should be overruled. But, as Hernandez-Pacheco concedes,

under our prior panel precedent rule, Farias-Gonzales “bind[s] all subsequent

panels unless and until the . . . holding is overruled by the Court sitting en banc or

by the Supreme Court.” Smith v. GTE Corp., 236 F.3d 1292, 1300 n.8 (11th Cir.

2001).

       AFFIRMED.




       3
          After observing that “[t]he line between ‘identity’ evidence and non-identity evidence
under Farias-Gonzalez is not entirely clear,” the district court found that it need not address the
issue in more detail because “Hernandez-Pacheco does not argue that the relevant evidence here
is anything but evidence of his identity that would fall under Farias-Gonzalez.” Doc. 46 at 2 n.1.
Hernandez-Pacheco has raised no argument on appeal that the district court erred in treating all
the evidence he sought to suppress as identity-related evidence and thus has abandoned any
challenge that the evidence he sought to suppress included non-identity evidence. See United
States v. Jernigan, 341 F.3d 1273, 1283 n.8 (2003).

                                                4